UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7516



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY L. HILL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-95-39-A, CA-97-695-AM)


Submitted:   February 25, 1999             Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Peter Buda, Cincinnati, Ohio, for Appellant.      Thomas More
Hollenhorst, Assistant United States Attorney,          Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney L. Hill seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we deny the

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See United States v. Hill,

Nos. CR-95-39-A; CA-97-695-AM (E.D. Va. Aug. 5, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2